                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

PRISCILLA ELLIS,                      )
          Petitioner,                 )
                                      )
v.                                    )      No. 3:19-cv-395-K (BT)
                                      )
UNITED STATES OF AMERICA,             )
         Respondent.                  )

                                     ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Plaintiff filed a Motion to Appeal ECF 14 document 15,

which could be construed as objections, and the District Court has made a de novo

review of those portions of the proposed findings and recommendation to which

objection was made.    The objections are overruled, and the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

      In the event Petitioner is appealing the ruling of the United States Magistrate

Judge regarding her motion Emergency Motion to Stop SAM (Special Administrative

Measures) Order, the appeal is DENIED and the Court AFFIRMS the ruling of the

United States Magistrate Judge.


      SO ORDERED.

      Signed July 9th, 2019.

                                      _________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
